Citation Nr: 1341751	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 21, 1978 to December 20, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a left shoulder disability.  The RO denied service connection for Sprengel's deformity with left shoulder strain. 

The scope of the Veteran's claim for service connection for a left shoulder disability includes any left shoulder musculoskeletal disability including neurologic involvement that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1(2009).    

Medical evidence on file shows that diagnoses of left shoulder disability since service include: left shoulder impingement syndrome, early adhesive capsulitis; left shoulder pain, likely rotator cuff tear; and evidence of a tendinosis of the supraspinatis tendon without evidence of a tear.  There is also an X-ray finding that the Veteran has a significant spur of the acromion.

Service connection for any present left shoulder disability may be granted if the disability: resulted from disease or injury incurred in service; or if preexisting, was aggravated by service; or in the case of arthritis, becomes manifest to a degree of ten percent or more within the applicable presumptive period of one year.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

A November 1978 report of Screening Physical Examination for Army Recruitment, shows that the Veteran reported a medical history including that he had no painful or "trick" joint", and no loss of normal movement in any limb or joint.

Subsequently, a November 1978 Army enlistment examination and medical history report, dated a few days before service began, show that the Veteran reported that his left shoulder had asymmetrical muscle development, and no joint difficulty.  On examination, the examiner noted abnormal findings of elevation of the left scapula, not considered disabling; no disability or pain; and "no pain with shoulder pad belt."

Service treatment records show that the Veteran was seen November 30, 1978 for complaints of pain in the left shoulder for one day.  Examination findings showed that the trapezius muscle appeared larger than for the right shoulder muscle; there was tenderness to palpations, no discoloration; and the left scapula appeared higher than the right scapula.  The impression was possible (?) muscle strain due to deformity.  

A November 30, 1978 X-ray report findings of no acute fracture or dislocation is seen; visualized clavicle appears intact; left scapula appears deformed.  There is an accessory ossicle at the medial aspect of the scapula with pseudoarthrosis, which the examiner thought could be congenital and not clinically significant.

When seen on December 1, 1978, examination showed findings of obviously deformed scapula with no muscle movement of trapezius along the wing medial and distally.  The Veteran had a decreased range of motion, which he reported was due to pain.  The provider noted findings that the scapula appeared fixed and the left arm was much smaller than the right.  The assessment was that the veteran had a congenital condition of the scapula with resultant decrease in range of motion of the left arm.  The plan was to refer the case to orthopedics for an evaluation of whether the condition existed prior to service.

A December 8, 1978 narrative summary report, associated with medical board proceedings, shows a complaint of left shoulder pain, and that the Veteran was injured during his first week of training.  The Veteran reported a history indicating that he had injured the left shoulder on a horizontal (overhead) ladder two days before the present treatment began.  On review of past history and systems, the examiner recorded findings that the Veteran had a congenital deformity of the left scapula.  After evaluation, the diagnosis was Sprengel's deformity, left shoulder.

During a December 2009 VA examination, the examiner noted that Sprengel's deformity was noted in the Veteran's service treatment records.  The Veteran reported that in 1978 he fell while using the monkey bars for his left shoulder, and since then he has had pain.  He currently had complaints of daily pain associated with stiffness, locking, and weakness.  After examination the examiner diagnosed left shoulder strain.  The examiner opined that it is less likely as not that the Veteran's current left shoulder strain is caused by or a result of his active duty service.  

The examiner based this opinion on the rationale that the service treatment records documented a Sprengel's deformity, which the examiner noted to be indicative of a congenital malformation.  

Although service connection cannot be granted for a congenital or developmental "defect," such a defect can be subject to a superimposed disease or injury; and if that disease or injury occurred during military service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

VA law distinguishes a congenital defect from a congenital disease "in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Couns. Prec. 82-90 at 2) (July 18, 1990)).  

If a condition is a congenital defect, it is neither a disease nor an injury and the presumption of soundness does not apply. Id.  If a condition is a congenital disease, however, the Board must properly apply the presumption of soundness.  Id. at 396.

The December 2009 VA examiner diagnosed a present left shoulder strain, an acquired condition, which is different from the diagnosis of Sprengel's deformity, which has been identified as a congenital defect.  There is still the question of whether any non-congenital chronic disability diagnosed  since service is etiologically related to injury or disease in service.   

There is a question of whether the Sprengel's deformity diagnosed in service had a superimposed injury due to the incident involving use of the overhead ladder, which may have resulted in a present chronic left shoulder disability.  On entry to service, the "elevation of the left scapula" did not involve pain or other disabling symptoms.  But after using the overhead ladder (monkey bars) in basic training the Veteran required treatment for complaints of pain, which he reports persist to the present, and which ultimately resulted in his discharge from service.    

There is a question of whether the noted symptomatology and treatment following the use of the overhead ladder in service is etiologically related to any currently diagnosed left shoulder disorder, which in addition to left shoulder strain, includes: left shoulder impingement syndrome, early adhesive capsulitis; left shoulder pain, likely rotator cuff tear; evidence of a tendinosis of the supraspinatis tendon without evidence of a tear; and X-ray findings of a significant spur of the acromion.

Subsequent to the December 2009 VA examination, in February 2010, the RO received a large number of private medical records (on compact disk (CD)) associated with a Social Security Administration (SSA) claim for disability benefits.  These include medical evidence referable to the Veteran's left shoulder condition, including diagnoses other than shoulder strain.  Although a small subset of these records were printed and available on file at the time of the VA examination, the vast majority of these records were not then available for review.  

An examination is necessary that takes into consideration all available evidence.  As the record indicates that the Veteran has been receiving ongoing private treatment including for his left shoulder condition, any medical records of treatment not in the claim file must be obtained prior to examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his left shoulder disorder.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified.

2.  Notify the Veteran that he may submit statements from himself and others who have observed him, describing their impressions regarding the onset and chronicity of left shoulder symptoms observed since active service.    

3.  After completion of the above, schedule the Veteran for a VA examination by a VA orthopedic specialist.  The entire claim file (i.e., the paper claim file and any medical records contained on the enclosed CD from the Social Security Administration; as well as in VBMS, Virtual VA, CAPRI, and AMIE, must be available and reviewed by the examiner, and such must be noted in the examination report.  If the examiner does not have access to VBMS or Virtual VA, then any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to perform all indicated studies and diagnostic testing including X-ray, and any other diagnostic imaging techniques necessary for a complete orthopedic evaluation.  All findings must be reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service.  

The examiner must opine as to the following: 

i) What, if any, of the Veteran's current left shoulder disorders are congenital?  For any congenital disorder:

a)  Is it considered a "disease" or a "defect?" (where "Defects" are defined as being usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are so subject). 

b)  If the left shoulder condition is considered a "disease," provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the condition was aggravated by the Veteran's period of active service beyond its natural progression. 
 
c)  If the left shoulder condition is considered a "defect," provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the condition was subjected to a superimposed disease or injury during active service that resulted in disability that was apart from the congenital or developmental defect.
 
(ii)  For any diagnosed left shoulder disorder that is not congenital, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disorder is related to the Veteran's active service, to include as due to injury or disease during service, or due to aggravation of a pre-existing disorder during service.  

4.  After the above development, adjudicate the claim of service connection for a left shoulder disability.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



